DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “the magnetic metal is low-carbon steel having a carbon component of 0.13% to 0.28% excluding a ferrite” is unclear. As best understood, low-carbon steel includes ferrite. Examiner has looked up numerous sources to confirm this, such as here1 and here2. Moreover, the instant application [0062, 0069] lists a number of particular materials as being used in the instant invention for the component at issue. Such materials include Japanese Industrial Standards (JIS) S10C, S20C, and S45C; and S15C to S25C. Examiner has looked these up as well and found that at least some include ferrite too. For example, see here3 and here 4.
In re claim 4, see above (In re claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt et al. (US 5,166,566) [in view of Cochren et al. (US 9,625,026) and/or Motohashi et al. (US 2007/0058892)] in view of Kikuchi et al. (US 8,669,760).
In re claim 1, Bernhardt discloses a vacuum pump (title) comprising: 
an axial displacement sensor (fig 2: 12; col 4, ln 44 – 45) including a sensor coil (apparent*) that is in a non-contact arrangement with a rotor shaft (col 2, ln 40) so as to detect axial displacement of the rotor shaft (col 2, ln 38 – 40); and 
a sensor target (20) that 
faces the axial displacement sensor (fig 2) and 
is separated from the axial displacement sensor by a gap (19), 
the sensor target being coupled to the rotor shaft (fig 2) and being configured to receive magnetic flux generated by the sensor coil (apparent*), 
wherein the sensor target comprises a magnetic metal (apparent*). 
*While Examiner maintains that it is apparent that the axial displacement sensor of Bernhardt is a magnetic field sensor – and thus it is apparent that it contains a coil in its circuitry and that its target comprises a magnetic metal configured to receive magnetic flux – it is noted that Bernhardt does not explicitly state this.
Additionally, Bernhardt’s silence as to details of the material of the sensor target renders it lacking:
the magnetic metal is low-carbon steel having a carbon component of 0.13% to 0.28% excluding a ferrite.
However, it is well known to use such magnetic field sensors as axial displacement sensors (for example, see Cochren (col 7, ln 4 – 40) and/or Motohashi [0038, 0086]), and thus it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to do so in the system of Bernhardt, as it is a known technique to detect axial displacement, and thus is within the capability of one having ordinary skill. Such a provision would yield the above features indicated as being apparent but not explicitly stated.
Regarding the limitation, “the magnetic metal is low-carbon steel having a carbon component of 0.13% to 0.28% excluding a ferrite”, see above (Claim Rejections – 35 USC 112). As best understood, at least the particular materials listed in the instant application [0062, 0069] as being used in the instant invention satisfy this feature. Such materials include Japanese Industrial Standards (JIS) S10C, S20C, and S45C; and S15C to S25C.
Kikuchi discloses the use of S45C as the material for a sensor target in a position sensing device (fig 1: 200; abstract; col 8, ln 53 – 60). Moreover, Kikuchi describes the design considerations surrounding this choice (e.g. decreased cost, increased forming accuracy) (col 8, ln 53 – 60).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to provide in the proposed system wherein the magnetic metal is S45C (i.e. wherein the magnetic metal is low-carbon steel having a carbon component of 0.13% to 0.28% excluding a ferrite), as taught by Kikuchi, as it is a known technique at least for achieving decreased cost and increased forming accuracy in such a context, and thus is within the capability of one having ordinary skill.
Additionally, especially given that S45C and its design considerations are disclosed as being used in a similar fashion by Kikuchi:
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a material having such a property value in the recited range, since it has been held that where the In re Aller, 105 USPQ 233. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a material having such a property value in the recited range, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
In re claim 3, Bernhardt discloses wherein the sensor target is a nut (20; col 4, ln 58) having an internal thread on an inner side (apparent).
In re claim 4, see above (In re claim 1).
NOTE: Regarding the following limitations:
a sensor target for detecting axial displacement of a rotor shaft, wherein 
the sensor target is configured to be positioned on the rotor shaft such that the sensor target 
faces an axial displacement sensor having a sensor coil and 
is separated from the axial displacement sensor by a gap and 
the sensor target comprises magnetic metal for receiving magnetic flux generated by the sensor coil.
These limitations comprise functional language and/or intended use and have been given patentable weight only in how they materially alter or add structure to the apparatus of the claims. See MPEP 2114. The prior art need only be able to perform these functions in order to anticipate the claimed invention. It is clear that the device of the proposed system could be used in the claimed manner if desired.

Conclusion
See PTO-892: Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747


	




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://matmatch.com/learn/material/carbon-steel
        2 https://www.sciencedirect.com/topics/materials-science/low-carbon-steel
        3 https://www.jstage.jst.go.jp/article/tetsutohagane1955/64/7/64_7_851/_article/-char/en
        4 https://www.beyonddiscovery.org/fatigue-strength/s10c.html